DETAILED ACTION

Status of Case
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the amendment filed on 7/12/2021.
Claims 2-3 and 5-10 are pending, with claims 1 and 4 being cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/6/2021 has been considered by Examiner. 

Response to Arguments
Applicant's arguments filed on 7/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Gunnarsson in view of Somasundaram do not specifically disclose that the range of CSG-ID, which is notified from the base station to the user equipment, belong to a second frequency layer that is different from said first frequency layer. 
Examiner respectfully disagrees.
First, Applicant argues that Gunnarsson in view of Somasundaram do not specifically disclose that the range of CSG-ID is “notified from said base station to said at least one user equipment” (as per Applicant’s latest amendment to the claims. However, as noted in the detailed rejection below, Gunnarsson (in at 
Second, Applicant argues that Gunnarsson in view of Somasundaram do not specifically disclose that the range of CSG-ID is assigned to cells that belong to a second frequency layer that is different from the first frequency layer (where the first frequency layer is the layer that the base station performs radio communication on with the user equipment). However, Examiner notes that Somasundaram discloses (in at least paragraphs 33 and 51) detecting a cell that is on a different frequency known to be for CSG cells, wherein the term “different” implies a second frequency layer that is different from a first frequency layer. As such, Somasundram explicitly discloses that a cell that is known to be for CSG cells is on a different frequency layer than a first frequency layer, where the frequency layer that the primary reference of Gunnarsson teaches that the base station communicates with the user equipment on is taken as the “first frequency layer” (for example, see figure 3 and paragraph 47 of Gunnarsson, wherein the frequency that the base station communicates with the user equipment is taken as the first frequency). As such, Gunnarsson’s first frequency must be viewed in combination with, and in light of, Somasundram’s second frequency which, as 
Thus, in light of the above remarks, and absent any amendments to the claims that clearly overcome the prior art references of Gunnarsson in view of Somasundram, Examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunnarsson (USPAN 2009/0047960) in view of Somasundaram (USPAN 2009/0270096).
Consider claim 2, Gunnarsson discloses a mobile communication system (see figure 7, reproduced below for convenience) comprising: 
at least one user equipment (see UE in figure 7); and 
a base station configured to perform radio communication with said at least one user equipment (see serving BS in figure 7), 
wherein a range of a closed subscriber group identity (CSG-ID) is notified from said base station to said at least one user equipment, said CSG-ID being an identity assigned to a closed subscriber group cell (CSG cell) in which identified subscribers are (see paragraph 61: “The serving base station sends a measurement control signal, e.g., Report_Barred/Restricted/CSG cell including a list or a range of cell identifiers of authorized CSG cells, to the particular radio terminal instructing the radio terminal to consider the set of CSG cells in the measurement report”; also, see paragraph 64), 
said range of CSG-ID is notified from said base station to said at least one user equipment (see paragraph 61: the serving base station sends the CSG cell including a list or a range of cell identifiers of authorized CSG cells to the particular radio terminal; also, see paragraph 64), 
broadly construed, said range of CSG-ID is a range of CSG-ID assigned to CSG cells that belong to a second frequency layer that is different from said first frequency layer (see figure 7 and paragraph 61: the range is regarding a frequency layer different from said another frequency layer).


    PNG
    media_image1.png
    818
    686
    media_image1.png
    Greyscale


Gunnarsson does not specifically disclose a CSG cells that belong to a second frequency layer that is different from the first frequency layer.
Somasundaram teaches CSG cells that belong to a second frequency layer that is different from a first frequency layer (see paragraphs 33 and 51: detecting a cell that is on a different frequency known to be for CSG cells, wherein the term “different” implies a second frequency layer that is different from a first frequency layer)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gunnarsson and have CSG cells that belong to a second frequency layer that is different from a first frequency layer, as taught by Somasundaram, thus providing a method for detecting public and private CSG cells (see paragraph 12 of Somasundaram).

Consider claim 3, Gunnarsson discloses that the CSG-ID is a physical cell identity (PCI) (see paragraph 48: PCI; also, see paragraph 56).

Consider claim 6, Gunnarsson discloses a base station configured to perform radio communication with at least one user equipment (see figure 7, reproduced below for convenience, wherein disclosed is a UE and Serving BS), said base station comprising: 
a transmitter that notifies said at least one user equipment of a range of a closed subscriber group identity (CSG-ID) that is an identity assigned to a closed subscriber group (CSG) cell in which identified subscribers are permitted access (see paragraph 61: “The serving base station sends a measurement control signal, e.g., Report_Barred/Restricted/CSG cell including a list or a range of cell identifiers of authorized CSG cells, to the particular radio terminal instructing the radio terminal to consider the set of CSG cells in the measurement report”; also, see paragraph 64), 
said range of CSG-ID is notified from said base station to said at least one user equipment (see paragraph 61: the serving base station sends the CSG cell including a list or a range of cell identifiers of authorized CSG cells to the particular radio terminal; also, see paragraph 64), and
broadly construed, said range of CSG-ID is a range of CSG-ID assigned to CSG cells that belong to a second frequency layer that is different from said first frequency layer (see figure 7 and paragraph 61: the range is regarding a frequency layer different from said another frequency layer).

    PNG
    media_image1.png
    818
    686
    media_image1.png
    Greyscale

Gunnarsson does not specifically disclose a CSG cells that belong to a second frequency layer that is different from the first frequency layer.
Somasundaram teaches CSG cells that belong to a second frequency layer that is different from a first frequency layer (see paragraphs 33 and 51: detecting a cell that is on a different frequency known to be for CSG cells, wherein the term “different” implies a second frequency layer that is different from a first frequency layer)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gunnarsson and have CSG cells that belong to a second frequency layer that is different from a first frequency layer, as taught by Somasundaram, thus providing a method for detecting public and private CSG cells (see paragraph 12 of Somasundaram).

Consider claim 7, Gunnarsson discloses a user equipment configured to perform radio communication with a base station (see figure 7, reproduced below for convenience, wherein disclosed is a UE and Serving BS), said user equipment comprising:
a receiver that receives, from said base station, a range of a closed subscriber group identity (CSG-ID) that is an identity assigned to a closed subscriber group (CSC) cell in which identified subscribers are permitted access (see paragraph 61: “The serving base station sends a measurement control signal, e.g., Report_Barred/Restricted/CSG cell including a list or a range of cell identifiers of authorized CSG cells, to the particular radio terminal instructing the radio terminal to consider the set of CSG cells in the measurement report”; also, see paragraph 64), said range of CSG-ID is notified from said base station to said at least one user equipment (see paragraph 61: the serving base station sends the CSG cell including a list or a range of cell identifiers of authorized CSG cells to the particular radio terminal; also, see paragraph 64), and
(see figure 7 and paragraph 61: the range is regarding a frequency layer different from said another frequency layer).

    PNG
    media_image1.png
    818
    686
    media_image1.png
    Greyscale


Somasundaram teaches CSG cells that belong to a second frequency layer that is different from a first frequency layer (see paragraphs 33 and 51: detecting a cell that is on a different frequency known to be for CSG cells, wherein the term “different” implies a second frequency layer that is different from a first frequency layer)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gunnarsson and have CSG cells that belong to a second frequency layer that is different from a first frequency layer, as taught by Somasundaram, thus providing a method for detecting public and private CSG cells (see paragraph 12 of Somasundaram).


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gunnarsson (USPAN 2009/0047960) in view of Somasundaram (USPAN 2009/0270096) and Harada (USPAN 2010/0040064).
Consider claim 5, Gunnarsson discloses that a range of CSG-ID is notified for each user equipment (see above). However, Gunnarsson in view of Somasundaram does not specifically disclose using a dedicated control channel (DCCH).
Harada discloses using a dedicated control channel (DCCH) (see paragraph 2 and figure 1: DCCH transmitted).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gunnarsson and Somasundaram and (see paragraph 14 of Harada).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412